                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO. 3:18cr83/MCR

LYTLE STEPHEN JR.
                                     /

              PRELIMINARY ORDER OF FORFEITURE

      THIS CAUSE comes before the Court upon the United States of

America’s Motion for a Preliminary Order of Forfeiture for the following:

      A.     Taurus Pub DEF Judge Poly Revolver, CAL: 45/410, SN:
             FU642737;
      B.     Smith & Wesson SD40VE Pistol, CAL: 40, SN: FXN5998;
             and
      C.     19 rounds of assorted ammunition, CAL: Unknown.

      Being fully advised in the premises, the Court finds, based on the plea

and evidence already in the record, that the above listed property is subject to

forfeiture pursuant to Title 18, United States Code, Section 3665, and that the

government has established the requisite nexus between such property and the

offense to which the Defendant pled guilty.

      Accordingly, it is hereby:

      ORDERED, ADJUDGED and DECREED that based on the

foregoing, the United States’ motion is GRANTED.

                                         1
      It is FURTHER ORDERED that, pursuant Title 18, United States

Code, Section 3665 and Rule 32.2(b)(4) of the Federal Rules of Criminal

Procedure, the defendant’s interest in the assets identified above is hereby

forfeited to the United States for disposition according to law.

      It is FURTHER ORDERED that, upon the entry of this Order, the

United States is authorized to seize the assets above, whether held by the

defendant or by a third party, and to conduct any discovery proper in

identifying, locating or disposing of the property subject to forfeiture, in

accordance with Federal Rules of Criminal Procedure, Rule 32.2(b)(3).

      It is FURTHER ORDERED that, upon entry of this Order, the United

States is authorized to commence any applicable proceeding to comply with

statutes governing third party rights, including giving notice of this Order.

      It is FURTHER ORDERED that, in accordance with the law, the

United States shall cause to be published at least once, notice of this Order,

notice of its intent to dispose of the property in such manner as the Attorney

General (or a designee) may direct, and notice that any person, other than the

defendant, having or claiming a legal interest in the aforementioned property

must file a petition with the Court within thirty (30) days of the final

publication of the notice, or within sixty (60) days of the first date of


                                       2
publication on the official internet government forfeiture site at

www.forfeiture.gov. The United States may also, to the extent practicable,

provide written notice to any person known to have an alleged interest in the

above-described property.

      It is FURTHER ORDERED that any person, other than the above-

named defendant, asserting a legal interest in the above-described property

may, within thirty days of the Final Publication of Notice or Receipt of Notice,

whichever is earlier, petition the Court for a hearing without a jury to

adjudicate the validity of his alleged interest in the subject property, and for

an amendment of the Order of Forfeiture, pursuant to Title 28, United States

Code, Section 2461(c), which incorporates Title 21, United States Code,

Section 853(n).

      It is FURTHER ORDERED that pursuant to Fed. R. Crim. P.

32.2(b)(4), this Preliminary Order of Forfeiture shall become final as to the

defendant at the time of sentencing, or before sentencing if the defendant

consents, and shall be made part of the sentence and included in the judgment.

If no third party files a timely claim, this Order shall become the Final Order

of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).




                                       3
      It is FURTHER ORDERED that any petition filed by a third party

asserting an interest in the subject property shall be signed by petitioner under

penalty of perjury and shall set forth the nature and extent of the petitioner=s

right, the title, or interest in the subject property, the time and circumstances

of the petitioner=s acquisition of the right, title or interest in the subject

property, any additional facts supporting the petitioner=s claim and the relief

sought.

      It is FURTHER ORDERED that after the disposition of any motion

filed under Fed. R. Crim. P. 32.2(c)(1)(A) and before a hearing on the petition,

discovery may be conducted in accordance with the Federal Rules of Civil

Procedure upon a showing that such discovery is necessary or desirable to

resolve factual issues.

      It is FURTHER ORDERED that the United States shall have clear

title to the subject property following the Court=s disposition of all third-party

interests, or, if none, following the expiration of the period provided in Title

21, United States Code, Section 853(n)(2) (which is incorporated by Title 28,

United States Code, Section 2461(c)) for the filing of third party petitions.




                                        4
      It is FURTHER ORDERED that the Court shall retain jurisdiction to

enforce this Order, and to amend it as necessary, pursuant to Fed. R. Crim. P.

32.2(e).

      Dated: March 5, 2019.



                                 s/   M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE




                                      5
